Citation Nr: 0126590	
Decision Date: 11/20/01    Archive Date: 11/27/01

DOCKET NO.  01-05 244A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependent's educational assistance 
benefits under Chapter 35, Title 38, United States Code.


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from October 1941 to 
October 1961.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (RO), which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's death certificate indicates that he died in 
October 1999 at age 79; and that the immediate cause of his 
death was cardiopulmonary arrest, due to or as a consequence 
of arteriosclerotic heart disease.  

3.  At the time of the veteran's death in October 1999, he 
was not service-connected for any disabilities.  

4.  Service-connected disability has not been shown to have 
caused or contributed substantially or materially to cause 
the veteran's death, or to have rendered the veteran 
materially less capable of resisting the effects of diabetes.  

5.  There exists no basis of entitlement to dependent's 
educational assistance benefits under Chapter 35, Title 38, 
United States Code.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is denied.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103A & 5107 
(West 1991 & Supp. 2001); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.312 (2001); 66 Fed. Reg. 45620-45632 (Aug. 29, 2001).

2.  The required criteria for eligibility for dependent's 
educational assistance under 38 U.S.C.A. Chapter 35 have not 
been met.  38 U.S.C.A. §§ 3501, 3510, 5102, 5103, 5103A & 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.807 (2001); 66 
Fed. Reg. 45620-45632.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The appellant is the veteran's widow.  The appellant 
maintains, in substance, that the veteran's death was the 
result of his active duty, during which she asserts that he 
incurred heart disease and diabetes.  The appellant also 
seeks entitlement to dependent's educational assistance 
benefits under Chapter 35, Title 38, United States Code.  

As a preliminary matter, the Board is satisfied that all 
relevant evidence has been obtained with respect to these 
claims and that VA has made reasonable efforts to assist the 
appellant substantiate her claims.  During the pendency of 
the appellant's claim, VA's duty to assist claimants was 
modified by Congress.  Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  VA issued 
regulations to implement the VCAA in August 2001.  66 Fed. 
Reg. 45,620 (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. § 
3.156(a) that is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.

In this regard, the Board notes that medical reports dating 
from the veteran's service have been obtained, and post-
service VA treatment and medical records have been obtained.  
In November 2000 correspondence, the RO requested that the 
appellant provide outpatient treatment records during the 
period from May 1961 to November 1971 showing that the 
veteran received treatment for diabetes or related 
conditions.  In January 2001 correspondence, the RO informed 
the appellant of the evidence it had in its possession, the 
expected timeframe for its decision, her options for 
representation by a service organization, and how to contact 
her case management team at the RO.  

The Board notes that in March 2001 the appellant submitted an 
undated Application for Retirement Civil Service Retirement 
System, and an October 1971 Reserve Order relieving the 
veteran from assignment and honorably discharging him from 
the Air Force Reserve.  In a June 2001 Statement of the Case 
(SOC), the appellant was notified of the evidence VA had in 
its possession, and the evidence required for her claimed 
benefits.  The SOC did not address the evidence received in 
March 2001, and the appellant was not later provided a 
Supplemental Statement of the Case (SSOC) addressing that 
evidence.  38 C.F.R. §§ 19.29, 19.31 (2001).  On the other 
hand, in May 2001 correspondence to the appellant the RO 
acknowledged and identified the evidence received in March 
2001, explained why it did not support her claims, and 
identified the type of medical evidence that was necessary 
for her claims.  As the RO's correspondence provided all 
necessary notice to the appellant regarding the evidence 
submitted in March 2001, the Board finds that a remand for 
the issuance of a SSOC is not warranted.  

The Board finds that under the circumstances of this case, VA 
has made reasonable efforts to assist the appellant in 
attempting to substantiate her claims and that additional 
assistance is not required.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; 66 Fed. Reg. 45,620 (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  In 
this case, the Board specifically finds that VA has met or 
exceeded the obligations of both the new and old criteria 
regarding the duty to assist.  The RO has obtained all 
pertinent records regarding the issues on appeal and the 
appellant has been effectively notified of the evidence 
required to substantiate her claims.  There is no indication 
of existing evidence that could substantiate these claims 
that the RO has not obtained.  The appellant further plainly 
shows through her statements and submissions of evidence that 
she understand the nature of the evidence needed to 
substantiate these claims.  As the RO has completely 
developed the record, the requirement that the RO explain the 
respective responsibility of VA and the appellant to provide 
evidence is moot.  Accordingly, the Board finds that a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burden on VA with no 
benefit flowing to the veteran are to be avoided).

The veteran's death certificate indicates that he died in 
October 1999 at age 79; and that the immediate cause of his 
death was cardiopulmonary arrest, due to or as a consequence 
of arteriosclerotic heart disease.  

The veteran's service medical records are negative for any 
findings or diagnoses pertaining to heart disease or 
diabetes.  His May 1961 report of separation medical 
examination, and his May 1961 separation report of medical 
history, are negative for pertinent evidence and indicate 
that electrocardiograph results were negative.  

Regarding additional service medical records, in December 
1999 and November 2000 the RO requested that the National 
Personnel Records Center (NPRC) furnish the veteran complete 
medical records, and verify the veteran's unverified periods 
of service.  NPRC responses dated in December 2000 address 
the veteran's dates of service, and are negative for the 
existence of additional service medical records.  

At the time of the veteran's death, he had not been service-
connected for any disabilities.  Extensive post-service 
medical records have been associated with the veteran's 
claims file.  They show that the veteran was diagnosed with 
hypertension in 1973.  In 1975, he complained of heart pain 
and was assessed with angina.  

A July 1976 Physician's Statement in Connection with 
Disability Retirement Civil Service Retirement System states 
that the veteran had a seven-year history of chest pains, 
occurring consistently with exertion.  The veteran was also 
noted to have had elevated blood sugar levels.  The diagnosis 
was chest pain of increased severity with positive treadmill 
test, highly indicative of coronary artery disease; history 
of adult onset of diabetes now controlled with diet; and 
labile hypertension.  

In 1978, the veteran was diagnosed with mild adult onset 
diabetes mellitus after increased blood sugar was found.  The 
veteran underwent consultation for possible cardiac 
catheterization in June 1981 and was diagnosed with coronary 
arteriosclerosis.  A July 1982 air evacuation narrative 
summary provides that the veteran reported having developed 
tightness in the chest in 1961 on exertion in cold weather, 
at which point he was treated with Maalox.  Nine years 
earlier, he had been treated for the same symptoms and 
started on nitroglycerin.  He reported having his first 
treadmill in 1976, which was positive and led to his 
retirement from military service.  The veteran was diagnosed 
with coronary arteriosclerosis and diabetes mellitus, adult 
onset, mild.  A January 1985 summary for a routine 
evaluation, following bilateral carotid endarteriectomies in 
1981 and 1982, lists a history of diabetes since 1961.  

On an undated Application for Retirement Civil Service 
Retirement System, the veteran reported currently having 
pains in his chest whenever he walked too fast or walked over 
two blocks at one time, and trouble climbing stairs and 
ramps.  He said that he had experienced these ill effects 
since April 1969.  

In correspondence received in May 2001, the appellant 
asserted that the veteran had been relieved from the Air 
Force Reserve in October 1971 due to his heart problems.  She 
attached a copy of an October 1971 Reserve Order that 
indicates the veteran was relieved from his assignment and 
honorably discharged from the Air Force Reserve, effective 
October 1971.  

Analysis

Under the relevant law, to establish service connection for 
the cause of the veteran's death, the evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
For a service-connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.  In addition, service-connected diseases or injuries 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there were resulting debilitating effects and 
general impairment of health to an extent that would render 
the person materially less capable of resisting the effects 
of other disease or injury primarily causing death.  
38 C.F.R. § 3.312(c)(3).  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim for service connection for the cause of the 
veteran's death.  First, the Board points out that the 
veteran was not service-connected for any disabilities at the 
time of his death.  The Board recognizes the appellant's 
contention that the veteran's fatal heart disease, as well as 
the diabetes from which he suffered post-service, began while 
he was on active duty.  As a layperson, the appellant is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Despite her contentions 
as to its significance, the veteran's October 1971 Reserve 
Order does not indicate that the veteran was being relieved 
from assignment and honorably discharged for medical reasons.  
The certification from the record custodians establishes 
clearly that the veteran last performed active duty in 1961 
and retired at that time.  The record custodians provided no 
verification that he performed active duty, inactive duty for 
training or inactive duty training thereafter.  The 
certification that that veteran was discharged from 
assignment with the Air Reserve Personnel Center does not 
demonstrate he had any duty status after 1961 that could form 
the basis for a favorable determination in this case.  In 
light of the foregoing, the appellant's contentions are not 
probative or material to the issue of the etiology of the 
veteran's death.  

While the record does show that the veteran had heart disease 
and diabetes after service, there is no medical evidence 
showing a nexus or link between the veteran's active service 
and his fatal heart disease or diabetes, such as a medical 
opinion linking them.  Ideally, such an opinion would be 
based on a review of the record.  In fact, there is no 
evidence relating the veteran's cardiopulmonary arrest, 
arteriosclerotic heart disease or diabetes to his service or 
any findings within his service medical records.  The medical 
evidence documents that these conditions were first manifest 
years after the veteran's service.  

References in the veteran's post-service medical records to 
claimed relevant in-service symptoms are contradictory, and 
are not supported by the veteran's contemporary service 
personnel and medical records.  On his Application for 
Retirement Civil Service Retirement System the veteran 
reported that he had experienced his chest symptoms since 
April 1969.  According to the July 1976 Physician's 
Statement, the veteran had a seven-year history of chest 
pains.  The reference in the July 1982 air evacuation 
narrative summary to tightness in the chest in 1961 and on 
exertion in cold weather is not supported by the veteran's 
service medical records.  Similarly, its reference to a 
positive treadmill test in 1976, which led to his retirement 
from military service, is not supported by the veteran's 
service personnel or medical records.  The reference in the 
January 1985 examination summary to a history of diabetes 
since 1961 is not supported by the veteran's service medical 
records. 

In light of the foregoing, the Board concludes that the 
current record is fully adequate to decide the case without a 
VA medical opinion.  Given the fact that the contemporary 
evidence from service fails to provide support for the later 
statements of medical history that manifestations of 
cardiovascular disease or diabetes mellitus were present in 
service, as well as the contradictory nature of those remote 
statements of medical history, the Board finds no outstanding 
medical question is raised that requires further development.  
In light of the above circumstances,  service connection for 
the cause of the veteran's death regrettably must be denied.

Turning to the appellant's claim for education benefits, for 
the purposes of dependents' educational assistance under 38 
U.S.C.A. Chapter 35 a child or surviving spouse of the 
veteran will have basic eligibility for benefits where the 
veteran was discharged under other than dishonorable 
conditions, and had a permanent total service connected 
disability in existence at the date of the veteran's death; 
or where the veteran died as a result of a service connected 
disability. 38 C.F.R. § 3.807(a).

In this case, the veteran was not service-connected for a 
permanent total service- connected disability at the time of 
his death, and, as decided above, the appellant has not shown 
that the cause of the veteran's death was service-related. 
Accordingly, the Board finds that the appellant has not met 
the conditions for eligibility for dependents' educational 
assistance under 38 U.S.C.A. Chapter 35.  38 C.F.R. § 3.807.  
As the disposition of this claim is based on the law, and not 
on the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis, 6 Vet. App. 
at 430.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to educational assistance under the provisions of 
38 U.S.C.A. Chapter 35 is denied.



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals



 

